Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
Status of the Application
Claims 1-3, 7-9, 11-14 and 18 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Amendment to the Claims and Remarks filed on 10/27/2022.
Claims 1 and 12-13 have been currently amended.
Claims 4-6, 10, and 15-17 are cancelled and not considered at this time.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-9, 11-14, and 18 are rejected because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1-3, 7-9, 11 and 18 fall within the statutory category of a process.  Claim 12 falls within the statutory category of an article of manufacture. Claims 13-14 fall within the statutory category of a system.  
Step 2A, Prong One
As per Claims 1, 12 and 13, the limitations of clustering the plurality of data sources into a plurality of groups based on the measurable medical characteristic for each of the data sources and the temporal availability of the medical measurable medical characteristics, generating the plurality of algorithms by calculating, for each of one or more groups of data sources, an algorithm for determining the status of the patient based on the measurable medical characteristics for a respective group of data sources, and optimizing a number of the plurality of algorithms by minimizing the plurality of groups, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  The clustering comprises obtaining clustering results, each clustering result comprising all data sources clustered into groups, calculating a distinctiveness score of each clustering result, and selecting a clustering result based on the distinctiveness score which fall into the abstract grouping of a mental process because the steps can be performed in the human mind using evaluation, observation, judgement and opinion to determine the distinctiveness score and select a result. Other than reciting computer readable instructions to implement the method in Claim 12 and “a processor arrangement” comprising a clustering unit, and a calculating unit in Claim 13, nothing in the claim elements precludes the step from practically being performed in the mind.  The steps of clustering data sources, generating algorithms by calculating an algorithm, and optimizing algorithms by minimizing the groups are concepts which a human can perform using observation, evaluation, judgement and opinion in the human mind. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The step of calculating an algorithm can also fall into the grouping of mathematical concepts as mathematical relationships and calculations can be used to carry out the calculating step. The calculating of a coverage value or distinctiveness score can also fall into the grouping of mathematical concepts. As per the October 2019 Update on Subject Matter Eligibility, a claim can recite more than one judicial exception and claims which recite a series of steps that recite mental steps which are also mathematical calculations are identified as both.  Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element – a computer storage medium having computer readable program instructions for implementing the method in Claim 12 and a processor arrangement comprising a data receiving unit, a clustering unit, and a calculating unit in Claim 13.  The computer readable storage medium and the processor arrangement in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recite the additional elements of receiving input data which indicates measurable medical characteristics associated with each of a plurality of data sources and also indicates a temporal availability of each measurable medical characteristic associated with each data source and includes an indication of how reliably the measurable characteristics are associated with each data source which amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the step of receiving input data is mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). The claims include applying clustering algorithms to the input data which is recited at a high-level of generality such that it amounts to mere instructions to apply the exception.  As per MPEP 2106.05(f), a claim that recites only the idea of a solution or outcome and fails to recite details of how a solution to a problem is accomplished and use of computers as a tool to perform existing processes such as a commonplace mathematical algorithm applied on a general purpose computer, has been found by the courts to amount to mere instructions to apply the exception and does not integrate the abstract idea into a practical application or provide significantly more.  The claims also recite optimizing algorithms, thereby reducing a processing power of calculating appropriate algorithms.  The element of reducing processing power of calculating appropriate algorithms is the intended result of the abstract idea of optimizing by minimizing the plurality of groups.  The processing power is reduced by having less groups of data to analyze rather than by a technical improvement to the computer or computer processing itself.  Therefore, this is a description of the abstract idea and does not integrate the abstract idea into a practical application.   The claims also recite a description of the coverage value as indicating a percentage of data sources meeting a predetermined criterion and the distinctiveness score indicates a distinctiveness of the groups within a respective clustering result which is merely a description of the coverage value and distinctiveness score and does not integrate the abstract idea into a practical application or provide significantly more.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of computer storage medium having computer readable program instructions and a processor arrangement comprising a data receiving unit, a clustering unit, and a calculating unit to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The computer storage medium having instructions is recited at a high level of generality and is described as well-known computer components including volatile and non-volatile computer memory such as RAM, PROM, etc. (Specification Page 27, lines 3-5).  The system including the "processor arrangement” are recited at a high level of generality and are recited as generic computer components by reciting software and/or hardware to perform the functions or steps required and give an example of a processor programmed with software or a combination of dedicated hardware (Specification, Page 26, Lines 25-Page 27, line 2), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional elements of receiving input data which indicates measurable medical characteristics associated with each of a plurality of data sources and also indicates a temporal availability of each measurable medical characteristic associated with each data source and includes an indication of how reliably the measurable characteristics are associated with each data source which is an element that is well-understood, routine and conventional computer functions in the field of data management because it is claimed at a high level of generality and includes receiving or transmitting data, which has been found to be well-understood, routine and conventional computer functions by the Court (MPEP 2106.05(d)(II)(i)  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 2-3, 7-9, 11, 14 and 18 add further limitations which are also directed to an abstract idea.  Claims 2-3, 9, 11, 14 include limitations which further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claims. Claims 7-8 include limitations which further specify or limit the elements of Claim 1, and hence are nonetheless directed towards fundamentally the same abstract idea. Claim 18 includes displaying a dendrogram that depicts a visual representation of the clustering which amounts to insignificant extra-solution activity as mere data outputting.  This is a step which has been found to be well-understood, routine and conventional similar to presenting offers and gathering statistics (as per MPEP 2106.05(d)(II) OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93). Because the additional elements do not impose meaningful limitations on the judicial exception and the additional elements are well-understood, routine and conventional functionalities in the art, the claims are directed to an abstract idea and are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-9, 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (US 2015/0161331 A1), hereinafter referred to as Oleynik, in view of Schwenk et al. (US Patent 10,098,572 B2), hereinafter Schwenk, in view of Neeley et al. (US 2014/0266765 A1), hereinafter Neeley, in view of Lim et al. (US 2011/0137681 A1), hereinafter Lim, in view of Anderson et al. (US 2016/0283574 A1), hereinafter referred to as Anderson.
As per Claims 1, 12 and 13, Oleynik discloses processor configured to generate a plurality of algorithms for determining a status of a patient, a computer readable storage medium having computer readable program instructions embodied therewith to, when executed on a processor arrangement, cause said processor arrangement to implement the method of claim 1 ([0172] computer system performs functions of the method, computer system includes processor executing instructions contained in memory such as computer-readable medium)
the processor comprising: 
a user interface configured to receive input data which indicates measurable medical characteristics associated with each of a plurality of data sources ([0006] receive medical record data from different sources including hospitals, clinics); 
a clustering device configured to cluster, using the input data, the plurality of data sources into a plurality of groups based on the respective measurable medical characteristic for the each data source of the plurality of data sources ([0007] finding subgroups of patients which share the same values for clinical parameters); and 
a calculating device configured to generate the plurality of algorithms by calculating, for each of the plurality of groups of data sources, an algorithm for determining the status of the patient based on the respective measurable medical characteristics for a respective group of data sources, ([0077] automatically identifying the parameters to cluster the data sources, i.e. patients, [0085-0086] calculating the combination of attributes which optimally group/cluster the data sources, where the calculation is based on medical characteristic parameters, [0093] the system is used to determine the disease and/or course of treatment for a patient, i.e. patient status, [0117] using degrouping method to determine status of patient disease and treatment protocol for patient).
However, Oleynik may not explicitly disclose the following which is taught by Schwenk:
applying a plurality of different algorithms to the input data (Claim 6 analyzing the input data using algorithm from a plurality of algorithms);
generating a plurality of algorithms, wherein each group uses a single algorithm  (see Claim 6 selection of a single algorithm from a plurality of algorithms generated), and
optimizing a number of the plurality of algorithms by minimizing the plurality of groups, thereby reducing the processing power of calculating appropriate algorithms (Claim 19 minimizing battery power, i.e. processing power, when selecting among the plurality of stored algorithms while also minimizing motion artifacts, i.e. groups).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known system of optimizing algorithms to monitor a patient by minimizing groups and processing power used from Schwenk with the patient monitoring system of Oleynik in order to reduce required power while maintaining measurement accuracy in monitoring a patient (Schwenk Col. 1:lines 64-65).
However, Oleynik and Schwenk may not explicitly disclose the following which is taught by Neeley: the input data further indicates, for the plurality of data sources, a temporal availability of each measurable medical characteristic associated with each data source of the plurality of data sources ([0037] collect measurements from plurality of measurement devices, metadata assigned to received measurement; [0057-0058] metadata includes equipment identity and time information reflecting when data was measured); and
clustering the plurality of data sources into a plurality of groups based on the respective measurable medical characteristic for the each data source of the plurality of data sources and the temporal availability of the measurable medical characteristics associated with each data source ([0057-0059] grouping sets of measurement data together based on metadata of received data measurements including time of data capture, i.e. temporal availability of measurement, and equipment identity which reads on the characteristic).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known system of clustering data received from a plurality of devices based on temporal availability for analysis from Neeley with the patient monitoring system of Oleynik and Schwenk in order to allow coordination of collecting measurements from measurement devices that allow data to be processed efficiently from multiple devices (Neeley [0004]).
However, Oleynik, Schwenk, and Neeley may not explicitly disclose the following which is taught by Lim: the temporal availability at least includes an indication of how reliably the measurable medical characteristics are obtained ([0050] supplementary information associated with measurement data from personal health device includes sampling frequency and accuracy, which reads on an indication of reliably obtained, also see [0023] accuracy and sampling frequency of personal health device indicated in attribute information, [0072] data measured at same time by devices is bundled). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the known concept of associating the temporal availability of data with the accuracy of the data from Lim with the patient monitoring system which collects and groups measurement data based on temporal availability from Oleynik, Schwenk and Neeley in order to enable confidence in the measured data and determined patient status.
Oleynik, Schwenk, Neeley and Lim may not explicitly disclose the following which is taught by Anderson: applying clustering algorithm to input data to 30obtain a respective plurality of clustering results, each clustering result comprising all data sources clustered into one or more groups ([0028] clustering large amounts of data includes running computations, i.e. algorithms, to determine distance measure and assign clusters, [0036] algorithm applied to the record on a clustering run to assign to a cluster, [0089] segmentation engine used to separate data source records into segments, i.e. clusters); 
calculating a distinctiveness score of each clustering result, the distinctiveness score indicates a distinctiveness of the groups within a respective clustering result ([0090] records are sorted within each segment to indicate the distinguishability of the records, [0091] the order in which records are sorted is based on a distinguishability score for each record, as a weighted score of population values, where the higher the distinguishability score indicates a more distinct group, also [0011] sorting data records based on distinguishability criterion); and  2017PF02140 21.09.2017 29
selecting a clustering result based on the distinctiveness score of each clustering result ([0092] based on the distinguishability sort, which uses the distinguishability score as per [0091], a cluster is assigned).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of applying clustering algorithms to data to categorize data based on a distinctiveness score from Anderson with the known system of clustering patients from Oleynik, Schwenk, Neeley and Lim in order to cluster a dataset in an incremental mode so that as new data arrives to be clustered, cluster membership of the initial data will not change or have to be re-clustered (Anderson [0039]).
As per Claim 2, Oleynik, Schwenk, Neeley, Lim and Anderson discloses the method of Claim 1.  Oleynik also discloses each data source represents one of a patient; a patient 15monitoring device; a diagnosis; and a treatment option (Abstract data source consists of plurality of medical records representing a patient, see Fig. 4A clustering patients, [0119] monitoring patients to collect data).
As per Claim 3 and 14, Oleynik, Schwenk, Neeley, Lim and Anderson discloses the method and system of Claims 1 and 13.  Oleynik also discloses the input data further indicates, for each data source, an importance value of each measurable medical characteristic associated with said data source ([0080-0082] for the patients, determine which parameter (medical characteristic) has the greatest information gain to be used in the grouping process); and 
20the clustering, using the input data, is performed based on the importance values of the measurable medical characteristics associated with each data source ([0106] filtering out irrelevant patients/groups to remove patients with insignificant/less similar parameters and resulting in group with more common parameters).
As per Claim 7, Oleynik, Schwenk, Neeley, Lim and Anderson discloses the method of Claim 1.  Oleynik also discloses a data source meets the predetermined criterion after the measurable medical characteristics associated with said data source comprise the most common measurable medical characteristic of all data sources in the same group as the said data source ([0077] the patient meets the criterion to be in the subgroup is the patient data includes common values on measurable parameters).
As per Claim 8, Oleynik, Schwenk, Neeley, Lim and Anderson discloses the method of Claim 1.  Oleynik also discloses the input data further indicates, for each data source, an importance value of each measurable medical characteristic associated with said data source ([0080-0082] for the patients, determine which parameter (medical characteristic) has the greatest information gain to be used in the grouping process); and 
a data source meets the predetermined criterion if at least one available measurable 20medical characteristics for said data source, which has an importance value equal to or above a predetermined importance value, is common to more than a predetermined proportion of the data sources in the same group as the said data source (see Fig. 4A where first-level degrouping is using the most significant parameter and contains the measurable characteristic that is common to the largest portion of the patients, also see [0109-0110] the patient data for a significant parameter is determined to be similar/common to or significantly different from the patients in a subgroup by determining a statistical significance value, if greater than the determined p value, then the patient value is not common to the patients in the subgroup).
As per Claim 9, Oleynik, Schwenk, Neeley, Lim and Anderson discloses the method of Claim 1.  Oleynik also discloses the input data further indicates, for each data source, an importance value of each measurable medical characteristic associated with data source ([0080-0082] for the patients, determine which parameter (medical characteristic) has the greatest information gain to be used in the grouping process); and 
a data source meets the predetermined criterion after all measurable medical characteristics for the said data source, which have an importance value equal to or above a predetermined importance value, are common to more than a predetermined proportion of the measurable 30medical characteristics in the same group as the said data source ([0109-0110] the patient data for a significant parameter is determined to be similar/common to or significantly different from the patients in a subgroup by determining a statistical significance value, if greater than the determined p value, then the patient value is not common to the patients in the subgroup, see Claim 4 and 5 where the patient’s response which is used to determine statistical significance is based on a vector of values and not a single value, i.e. all characteristics).
As per Claim 11, Oleynik, Schwenk, Neeley, Lim and Anderson discloses the method of Claim 1.  Oleynik also discloses the step of calculating an algorithm for a group of data sources is based on at least the most common measurable medical characteristic within the 10group of data sources (see Fig. 4A first level of clustering/filtering is based on significant parameter; [0077] grouping/filtering the patients by common measurable parameter, [0078-0082] grouping the patients based on the parameter, i.e. measurable medical characteristic, that creates the most homogenous group which is the most common characteristic).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oleynik (US 2015/0161331 A1) in view of Schwenk (US Patent 10,098,572 B2), in view of Neeley (US 2014/0266765 A1), in view of Lim (US 2011/0137681 A1), in view of Anderson (US 2016/0283574 A1), further in view of Ikenoue (US 2011/0137907 A1), hereinafter Ikenoue.
As per Claim 18, Oleynik, Schwenk, Neeley, Lim and Anderson discloses the method of Claim 1.  Oleynik, Schwenk, Neeley, Lim and Anderson may not explicitly disclose the following which is taught be Ikenoue: displaying a dendrogram that depicts a visual representation of the clustering of the plurality of data sources ([0028] dendrogram generation unit to create a dendrogram based on formed clusters, [0167] dendrogram generated from monitoring data from data source, i.e. files from movement history, based on hierarchical clustering, [0175] displaying dendrogram resulting from hierarchical clustering).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of displaying a dendrogram with a visual representation of the clustering from Ikenoue with the known system of clustering data from patient monitoring of Oleynik, Schwenk, Neeley, Lim and Anderson in order to track a tendency in user behavior as collected by data sources using clustering methods (Ikenoue [0004]).
Response to Arguments
Applicant’s arguments, see Pages 7-9, “35 U.S.C. 101 Rejections”, filed 10/27/2022 with respect to claims 1-3, 7-9, 11-14 and 18 have been fully considered but they are not persuasive.  
Applicant argues that the present claims integrate the abstract idea into a practical application by providing a technological advancement over prior systems by optimizing algorithms for determining status of a patient. Further, Applicant argues that optimizing algorithms would reduce a processing power required to optimize an algorithm for a particular data source, which is a technological improvement.  Examiner respectfully disagrees.  The steps taken in the claims to generate algorithms for determining the status of the patient based on medical characteristics is part of the abstract idea itself.  The generation and use of the clustering algorithm is a mental process and any improvement to the generation and use of the clustering algorithm is an improvement to the abstract idea itself. Examiner notes MPEP 2106.05(a)(II) which states “ it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.”. Although the specification provides for an improvement to the processing power used to calculate the algorithms for determining a status of a monitored patient, this improvement is a result of the abstract idea itself. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. No matter  how much of an advance in the field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm. An advance of that nature is ineligible for patenting. 
Applicant’s arguments, see Pages 9-10, “35 U.S.C. 103 Rejections”, filed 10/27/2022 with respect to claims 1-3, 7-9, 11-14, and 18 have been fully considered and they are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Anderson, as per the rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626